DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-13, 15-20 have been considered but are moot in view of the new grounds of rejection based on newly discovered art to Masuoka et al. (US PGPub 2011/0303985).
The rejections below has been updated to include the amended portions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “in the second direction” at line 10.  It is unclear as to what element said limitation is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuoka et al. (US PGPub 2011/0303985; hereinafter “Masuoka”).
Re claim 8: Masuoka teaches (e.g. figs. 145B, 147A, 147B) a semiconductor device, comprising: a first impurity region (113, 119) on a substrate (101, 113, 119); a plurality of channel patterns (207, 208) protruding from an upper surface of the substrate (101, 113, 119), each of the channel patterns (207, 208) extending in a first direction (207, 208 are three dimensional objects and extends into/out-of fig. 147B; hereinafter “1D”) substantially parallel to an upper surface of the substrate (101, 113, 119) and being arranged in a second direction (207, 208 are arranged in the left/right direction of fig. 147B; hereinafter “2D”) perpendicular to the first direction (1D); second impurity regions (144, 146) on each of the plurality of channel patterns (207, 208); a gate structure (137, 138, 139, 140, 159a-c) on sidewalls of the channel patterns (207, 208) and the substrate (101) between the channel patterns (207, 208), the gate structure (137, 138, 139, 140, 159a-c) comprising a gate insulation pattern (139, 140; 137, 138, and 159a-c; e.g. paragraphs 268; hereinafter “GE”); a first contact pattern (214, 216, 220; e.g. paragraphs 351, 354; hereinafter “1CP”) contacting upper surfaces of the second impurity regions (144, 146) and extending (as can be seen in fig. 147A output wiring 220 connects the second impurity regions 144, 146 by extending in the second direction 2D; e.g. paragraph 351) in the second direction (2D) between adjacent ones of the second impurity regions (144, 146); a second contact pattern (input wiring 221 and 215; hereinafter “2CP”) contacting a surface of the gate electrode (GE); and a spacer (161, 162; hereinafter “S”) between the first (1CP) and second (2CP) contact patterns, wherein the spacer (S) surrounds a portion of a sidewall of the second contact pattern (2CP), and the first (1CP) and second (2CP) contact patterns are electrically isolated by the spacer (S), and the second contact pattern (2CP) extends through a portion (as can be seen in fig.147A, 221 extends through the concave pattern of 220) of the first contact pattern (1CP).
Re claim 9: Masuoka teaches the semiconductor device wherein spacer (S) contacts a sidewall of each of the first (1CP) and second (2CP) contact patterns.
Re claim 10: Masuoka teaches the semiconductor device wherein the spacer (S) surrounds an entire sidewall of the second contact pattern (2CP).
Re claim 11: Masuoka teaches the semiconductor device wherein the spacer (S) covers a sidewall of the first contact pattern (1CP) and a sidewall of a second impurity region (144, 146) on a channel pattern (207, 208).
Re claim 12: Masuoka teaches the semiconductor device wherein a lower surface of the second contact pattern (2CP) contacts an upper surface of the gate electrode (GE) formed on the substrate (101) between the channel patterns (207, 208).
Re claim 13: Masuoka teaches the semiconductor device wherein the spacer (S) surrounds an upper sidewall of the second contact pattern (2CP).
Re claim 15: Masuoka teaches the semiconductor device wherein the first contact pattern (1CP) comprises a first barrier pattern (176, 182; e.g. paragraph 260) and a first metal pattern (177, 183; e.g. paragraph 260), and the second contact pattern (2CP) comprises a second barrier pattern (179; e.g. paragraph 260) and a second metal pattern (180; e.g. paragraph 260).
Re claim 16: Masuoka teaches the semiconductor device wherein an outer sidewall of the spacer (S) contacts (electrical contact is present between the sidewall of the spacer and 177, 183) the first metal pattern (177, 183).
Re claim 17: Masuoka teaches the semiconductor device wherein an outer sidewall of the spacer (S) contacts the first barrier pattern (176, 182).
Re claim 18: Masuoka teaches the semiconductor device wherein the second contact pattern (11a) extends through at least a part of the first contact pattern (8a, 9a).
Re claim 19: Masuoka teaches (e.g. figs. 145B, 147A, 147B) a semiconductor device, comprising: a first impurity region (113, 119) on a substrate (101, 113, 119); a plurality of channel patterns (207, 208) protruding from an upper surface of the substrate (101, 113, 119), each of the channel patterns (207, 208) extending in a first direction (207, 208 are three dimensional objects and extends into/out-of fig. 147B; hereinafter “1D”) substantially parallel to an upper surface of the substrate (101, 113, 119); second impurity regions (144, 146) on each of the plurality of channel patterns (207, 208); a gate structure (137, 138, 139, 140, 159a-c) on a sidewall of each of the channel patterns (207, 208) and the substrate (101, 113, 119) between the channel 207, 208), the gate structure (137, 138, 139, 140, 159a-c) comprising a gate insulation pattern (139, 140; e.g. paragraph 268) and a gate electrode (137, 138, and 159a-c; e.g. paragraphs 268; hereinafter “GE”); a first contact pattern (214, 216, 220; e.g. paragraphs 351, 354; hereinafter “1CP”) contacting entire upper surfaces of the second impurity regions (144, 146), the first contact pattern (1CP) covering upper surfaces of the second impurity regions (144, 146) and extending (as can be seen in fig. 147A output wiring 220 connects the second impurity regions 144, 146 by extending in the second direction 2D; e.g. paragraph 351) between adjacent ones of the second impurity regions (144, 146); a second contact pattern (input wiring 221 and 215; hereinafter “2CP”) contacting a surface of the gate electrode (GE); and a spacer (161, 162; hereinafter “S”) surrounding a portion of a sidewall of the second contact pattern (2CP), wherein the spacer (S) covers a sidewall of the first contact pattern (1CP) and a sidewall of the second impurity regions (144, 146), and the second contact pattern (2CP) extends through a portion (as can be seen in fig.147A, 221 extends through the concave pattern of 220) of the first contact pattern (1CP).
Re claim 20: Masuoka teaches the semiconductor device wherein an upper surface of the spacer (S) is coplanar with an upper surface (upper surface of 215) of the second contact pattern (2CP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al. (US PGPub 2011/0303985; hereinafter “Masuoka”) in view of Masuoka et al. (US PGPub 2010/0213539; hereinafter “Masuoka2”).
Re claim 1: Masuoka teaches (e.g. figs. 145B, 147A, 147B) a semiconductor device, comprising: a first impurity region (113, 119) on a substrate (101); a plurality of channel patterns (207, 208) protruding from an upper surface of the substrate (101); a second impurity region (144, 146) on each of the channel patterns (207, 208); a gate structure (137, 138, 139, 140, 159a-c) on sidewalls of the channel patterns (207, 208) and the substrate (101) adjacent to the channel patterns (207, 208), the gate structure (137, 138, 139, 140, 159a-c) comprising a gate insulation pattern (139, 140; e.g. paragraph 268) and a gate electrode (137, 138, and 159a-c; e.g. paragraphs 268; hereinafter “GE”); a first contact pattern (214, 216, 220; e.g. paragraphs 351, 354; hereinafter “1CP”) contacting an upper surfaces of the second impurity regions (144, 146) and extending (as can be seen in fig. 147A output wiring 220 connects the second impurity regions 144, 146 by extending in the second direction 2D; e.g. paragraph 351) in the second direction (direction from 207 to 208; hereinafter “2D”) between adjacent ones of the second impurity regions (144, 146); a second contact pattern (input wiring 221 and 215; hereinafter “2CP”) contacting a surface of the gate electrode (GE); and a spacer (161, 162) between the first (1CP) and second (2CP) contact patterns, wherein the spacer (161, 162) surrounds a portion of a sidewall of the second contact pattern (2CP), and the spacer (161, 162) contacts a sidewall of each of the first and second contact patterns (1CP, 2CP).

Masuoka2 teaches (e.g. fig. 3) the channel pattern (5) extending through the first impurity region (3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the S/D regions with channel pattern extending through the first impurity region as taught by Masuoka2 in the device of Masuoka in order to have the predictable result of improving device characteristics, such as reducing on-resistance by increasing the contact surface area between the first impurity region and the channel region.
Re claim 2: Masuoka teaches the semiconductor device wherein the spacer (161, 162) covers the sidewall of the first contact pattern (1CP) and a sidewall of the second impurity region (144, 146).
Re claim 3: Masuoka teaches the semiconductor device, wherein the spacer (161, 162) surrounds an entire sidewall of the second contact pattern (2CP).
Re claim 4: Masuoka teaches the semiconductor device wherein a lower surface of the second contact pattern (2CP) contacts an upper surface of the gate electrode (GE) formed on the substrate (101) adjacent to the channel pattern (207, 208).
Re claim 5: Masuoka teaches the semiconductor device wherein the spacer (161, 162) surrounds an upper sidewall of the second contact pattern (2CP).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2822